


110 HR 7077 IH: QI Program Supplemental Funding Act of

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7077
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Dingell
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XIX of the Social Security System to
		  provide additional funds for the qualifying individual (QI) program, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 QI Program Supplemental Funding Act of
			 2008.
		2.Funding for the
			 Qualifying Individual (QI) programSection 1933(g)(2) of the Social Security
			 Act (42 U.S.C. 1396u–3(g)(2)), as amended by section 111(b) of the Medicare
			 Improvements for Patients and Providers Act of 2008 (Public Law 110–275), is
			 amended—
			(1)in subparagraph
			 (I), by striking $300,000,000 and inserting
			 $315,000,000; and
			(2)in subparagraph
			 (J), by striking $100,000,000 and inserting
			 $130,000,000.
			3.Mandatory use of
			 State public assistance reporting information system (PARIS) project
			(a)In
			 generalSection 1903(r) of
			 the Social Security Act (42 U.S.C. 1396b(r)) is amended—
				(1)in paragraph (1), in the matter preceding
			 subparagraph (A), by inserting , in addition to meeting the requirements
			 of paragraph (3), after a State must; and
				(2)by adding at the
			 end the following new paragraph:
					
						(3)In order to meet the requirements of
				this paragraph, a State must have in operation an eligibility determination
				system which provides for data matching through the Public Assistance Reporting
				Information System (PARIS) facilitated by the Secretary (or any successor
				system), including matching with medical assistance programs operated by other
				States.
						.
				(b)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by subsection (a) take effect on October 1, 2009.
				(2)Extension of
			 effective date for state law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary of Health and Human Services determines requires State
			 legislation in order for the plan to meet the additional requirements imposed
			 by the amendments made by subsection (a), the State plan shall not be regarded
			 as failing to comply with the requirements of such title solely on the basis of
			 its failure to meet these additional requirements before the first day of the
			 first calendar quarter beginning after the close of the first regular session
			 of the State legislature that begins after the date of enactment of this Act.
			 For purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of the session is considered to be a separate
			 regular session of the State legislature.
				4.Incentives for
			 the development of, and access to, certain antibiotics
			(a)In
			 generalSection 505 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) is amended by adding at
			 the end the following:
				
					(v)Antibiotic drugs
				submitted before November 21, 1997
						(1)Antibiotic drugs
				approved before November 21, 1997
							(A)In
				generalNotwithstanding any provision of the Food and Drug
				Administration Modernization Act of 1997 or any other provision of law, a
				sponsor of a drug that is the subject of an application described in
				subparagraph (B)(i) shall be eligible for, with respect to the drug, the 3-year
				exclusivity period referred to under clauses (iii) and (iv) of subsection
				(c)(3)(E) and under clauses (iii) and (iv) of subsection (j)(5)(F), subject to
				the requirements of such clauses, as applicable.
							(B)Application;
				antibiotic drug described
								(i)ApplicationAn
				application described in this clause is an application for marketing submitted
				under this section after the date of the enactment of this subsection in which
				the drug that is the subject of the application contains an antibiotic drug
				described in clause (ii).
								(ii)Antibiotic
				drugAn antibiotic drug described in this clause is an antibiotic
				drug that was the subject of an application approved by the Secretary under
				section 507 of this Act (as in effect before November 21, 1997).
								(2)Antibiotic drugs
				submitted before November 21, 1997, but not approved
							(A)In
				generalNotwithstanding any provision of the Food and Drug
				Administration Modernization Act of 1997 or any other provision of law, a
				sponsor of a drug that is the subject of an application described in
				subparagraph (B)(i) may elect to be eligible for, with respect to the
				drug—
								(i)(I)the 3-year exclusivity
				period referred to under clauses (iii) and (iv) of subsection (c)(3)(E) and
				under clauses (iii) and (iv) of subsection (j)(5)(F), subject to the
				requirements of such clauses, as applicable; and
									(II)the 5-year exclusivity period referred
				to under clause (ii) of subsection (c)(3)(E) and under clause (ii) of
				subsection (j)(5)(F), subject to the requirements of such clauses, as
				applicable; or
									(ii)a patent term
				extension under section 156 of title 35, United States Code, subject to the
				requirements of such section.
								(B)Application;
				antibiotic drug described
								(i)ApplicationAn
				application described in this clause is an application for marketing submitted
				under this section after the date of the enactment of this subsection in which
				the drug that is the subject of the application contains an antibiotic drug
				described in clause (ii).
								(ii)Antibiotic
				drugAn antibiotic drug described in this clause is an antibiotic
				drug that was the subject of 1 or more applications received by the Secretary
				under section 507 of this Act (as in effect before November 21, 1997), none of
				which was approved by the Secretary under such section.
								(3)Limitations
							(A)Exclusivities
				and extensionsParagraphs (1)(A) and (2)(A) shall not be
				construed to entitle a drug that is the subject of an approved application
				described in subparagraphs (1)(B)(i) or (2)(B)(i), as applicable, to any market
				exclusivities or patent extensions other than those exclusivities or extensions
				described in paragraph (1)(A) or (2)(A).
							(B)Conditions of
				useParagraphs (1)(A) and (2)(A)(i) shall not apply to any
				condition of use for which the drug referred to in subparagraph (1)(B)(i) or
				(2)(B)(i), as applicable, was approved before the date of the enactment of this
				subsection.
							(4)Application of
				certain provisionsNotwithstanding section 125, or any other
				provision, of the Food and Drug Administration Modernization Act of 1997, or
				any other provision of law, and subject to the limitations in paragraphs (1),
				(2), and (3), the provisions of the Drug Price Competition and Patent Term
				Restoration Act of 1984 shall apply to any drug subject to paragraph (1) or any
				drug with respect to which an election is made under paragraph
				(2)(A).
						.
			(b)Transitional
			 rules
				(1)With respect to a
			 patent issued on or before the date of the enactment of this Act, any patent
			 information required to be filed with the Secretary of Health and Human
			 Services under subsection (b)(1) or (c)(2) of section 505 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 355) to be listed on a drug to which
			 subsection (v)(1) of such section 505 (as added by this section) applies shall
			 be filed with the Secretary not later than 60 days after the date of the
			 enactment of this Act.
				(2)With respect to any patent information
			 referred to in paragraph (1) of this subsection that is filed with the
			 Secretary within the 60-day period after the date of the enactment of this Act,
			 the Secretary shall publish such information in the electronic version of the
			 list referred to at section 505(j)(7) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 355(j)(7)) as soon as it is received, but in no event later than
			 the date that is 90 days after the enactment of this Act.
				(3)With respect to any patent information
			 referred to in paragraph (1) that is filed with the Secretary within the 60-day
			 period after the date of enactment of this Act, each applicant that, not later
			 than 120 days after the date of the enactment of this Act, amends an
			 application that is, on or before the date of the enactment of this Act, a
			 substantially complete application (as defined in paragraph (5)(B)(iv) of
			 section 505(j) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)))
			 to contain a certification described in paragraph (2)(A)(vii)(IV) of such
			 section 505(j) with respect to that patent shall be deemed to be a first
			 applicant (as defined in paragraph (5)(B)(iv) of such section 505(j)).
				5.
			 Clarification of authority for use of Medicaid Integrity Program funds
			(a)Clarification of
			 authority for use of funds
				(1)In
			 generalSection 1936 of the Social Security Act (42 U.S.C.
			 1396u–6) is amended—
					(A)in subsection
			 (b)(4), by striking Education of and inserting Education
			 or training, including at such national, State, or regional conferences as the
			 Secretary may establish, of State or local officers, employees, or independent
			 contractors responsible for the administration or the supervision of the
			 administration of the State plan under this title,; and
					(B)in subsection (e),
			 by striking paragraph (2) and inserting the following:
						
							(2)Availability;
				authority for use of funds
								(A)AvailabilityAmounts
				appropriated pursuant to paragraph (1) shall remain available until
				expended.
								(B)Authority for
				use of funds for transportation and travel expenses for attendees at education,
				training, or consultative activities
									(i)In
				generalThe Secretary may use amounts appropriated pursuant to
				paragraph (1) to pay for transportation and the travel expenses, including per
				diem in lieu of subsistence, at rates authorized for employees of agencies
				under subchapter I of chapter 57 of title 5, United States Code, while away
				from their homes or regular places of business, of individuals described in
				subsection (b)(4) who attend education, training, or consultative activities
				conducted under the authority of that
				subsection.
									.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect as if
			 included in the enactment of section 1936 of the Social Security Act, as added
			 by section 6034(a) of the Deficit Reduction Act of 2005 (Public Law
			 109–171).
				(b)Public
			 disclosure
				(1)In
			 generalSection 1936(e)(2)(B) of such Act (42 U.S.C.
			 1396u–6(e)(2)(B)), as added by subsection (a) of this section, is amended by
			 adding at the end the following:
					
						(ii)Public
				disclosureThe Secretary shall make available on a website of the
				Centers for Medicare & Medicaid Services that is accessible to the
				public—
							(I)the total amount
				of funds expended for each conference conducted under the authority of
				subsection (b)(4); and
							(II)the amount of
				funds expended for each such conference that were for transportation and for
				travel
				expenses.
							.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to
			 conferences conducted under the authority of section 1936(b)(4) of the Social
			 Security Act (42 U.S.C. 1396u–6(b)(4)) after the date of enactment of this
			 Act.
				6.Funding for the
			 Medicare Improvement FundSection 1898(b)(1) of the Social Security
			 Act (42 U.S.C. 1395iii(b)(1)) is amended by striking
			 $2,220,000,000 and inserting
			 $2,290,000,000.
		7.Technical
			 correctionSection
			 1941(b)(1)(B) of the Social Security Act, as added by section 7002(b) of the
			 Supplemental Appropriations Act, 2008, is amended by inserting each
			 of after for.
		
